UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-02280) Exact name of registrant as specified in charter:	Putnam Convertible Securities Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	October 31, 2015 Date of reporting period:	November 1, 2014 – April 30, 2015 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: PutnamConvertible Securities Fund Semiannual report4 | 30 | 15 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio managers 5 Your fund’s performance 11 Your fund’s expenses 14 Terms and definitions 16 Other information for shareholders 17 Financial statements 18 Consider these risks before investing: Convertible securities prices may fall or fail to rise over time for several reasons, including general financial market conditions, factors related to a specific company or industry, changing market perceptions of the risk of default and changes in government intervention in the financial markets. These factors may also lead to increased volatility and reduced liquidity in the markets for convertible securities. These risks are generally greater for convertible securities issued by small and/or midsize companies. Convertible securities prices may be adversely affected by underlying common stock price changes. While convertible securities tend to provide higher yields than common stocks, the higher yield may not protect against the risk of loss or mitigate any loss associated with a convertible security’s price decline. Convertible securities are subject to credit risk, which is the risk that an issuer of the fund’s investments may default on payment of interest or principal. Credit risk is greater for below-investment-grade convertible securities. Convertible securities may be less sensitive to interest-rate changes than non-convertible bonds because of their structural features (e.g., convertibility, “put” features). Interest-rate risk is generally greater, however, for longer-term bonds and convertible securities whose underlying stock price has fallen significantly below the conversion price. You can lose money by investing in the fund. Message from the Trustees Dear Fellow Shareholder: With the midway point of 2015 at hand, we note the sixth anniversary of the beginning of the U.S. economic expansion as dated by the National Bureau of Economic Research, which tracks the ups and downs of U.S. business cycles. It has also been six years since the beginning of the current bull market in U.S. stocks. Both the expansion and the bull market are longer than average, and both appear to owe their longevity, to some degree, to the extraordinary policy measures undertaken by the Federal Reserve. Recently, however, the Fed has been preparing markets for a shift toward tighter monetary policy. Short-term interest rates could increase for the first time since 2006. While higher interest rates can be a reflection of solid economic conditions, they can also pose a risk to fixed-income investments, and can have a less direct impact on stocks. International markets, which have performed well in early 2015, would also feel the effects of higher rates in the world’s largest economy. In the following pages, your fund’s portfolio managers provide a market outlook in addition to an update on your fund’s performance. With the possibility that markets could begin to move in different directions, it might be a prudent time to consult your financial advisor to determine whether any adjustments or additions to your portfolio are warranted. As the owner of a Putnam fund, you have put your investment in the hands of professional managers who pursue a consistent strategy and have experience in navigating changing market conditions. They, and we, share a deep conviction that an active approach based on fundamental research can play a valuable role in your portfolio. As always, thank you for investing with Putnam. Respectfully yours, Robert L. ReynoldsPresident and Chief Executive OfficerPutnam Investments Jameson A. BaxterChair, Board of Trustees June 10, 2015 Performance snapshot Annualized total return (%) comparison as of 4/30/15 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of classA shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See pages 5 and 11–13 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. *The fund’s benchmark, the BofA Merrill Lynch All U.S. Convertibles Index, was introduced on 12/31/87, which post-dates the inception of the fund’s classAshares. †Returns for the six-month period are not annualized, but cumulative. 4     Convertible Securities Fund Interview with your fund’s portfolio managers Eric N. Harthun, CFA Robert L. Salvin What was the market environment like for convertible bonds during the six-month reporting period ended April30, 2015? Eric: Market conditions made for a bumpy ride, as investors absorbed mixed economic data and geopolitical developments. The timing of the Federal Reserve’s first interest-rate hike since June2006, pace of global growth, sharp decline in oil prices, strengthening dollar, and instability in the Middle East all contributed to a complex backdrop. With the increased uncertainty, market sentiment shifted often and, at times, sharply — creating swings in the performance of equities and fixed-income securities, as risk preferences changed. In spite of the marked volatility, stocks [S&P 500 Index] and bonds [Barclays Aggregate Bond Index] closed out the period in positive territory. With their ability to capture much of the upside of rising equity markets and limit losses in declining markets, convertible bonds [BofA Merrill Lynch All U.S. Convertibles Index] outperformed bonds during the period. Clearly, the hybrid nature of convertible securities was beneficial during the period. Convertible bonds have dual potential because they pay a regular coupon like a bond but can be converted into a preset number of shares of the issuing company’s common stock. This conversion feature, or embedded equity option, provides upside Broad market index and fund performance This comparison shows your fund’s performance in the context of broad market indexes for the six months ended 4/30/15. See pages 4 and 11–13 for additional fund performance information. Index descriptions can be found on page 17. Convertible Securities Fund     5 potential while the bond-like characteristics of convertible bonds can provide price support that stocks lack. How did Putnam Convertible Securities Fund perform for the six months ended April30, 2015? Rob: The fund delivered positive performance that surpassed the average return of its Lipper peer group but lagged its benchmark, the BofA Merrill Lynch All U.S. Convertibles Index. Solid security selection in financials, utilities, and capital goods was beneficial for performance. Our decision to emphasize investments in Fidelity National Financial was especially rewarding during the period. With regard to sector positioning, an underweight exposure relative to the benchmark to capital goods and energy — two sectors that struggled in response to slower global growth — was beneficial. On the other hand, security selection in consumer cyclicals was disappointing, particularly our decision to maintain an underweight position in Fiat Chrysler. The company has reaped the benefits of its 2014 acquisition of Chrysler and its strong growth in U.S. and Canadian markets. In the technology sector, not holding Electronic Arts, underweighting SunEdison, and overweighting Micron Technology were headwinds for fund performance. Finally, not holding JetBlue Airways detracted from benchmark-relative performance, as the airline has benefitted from the sharp drop in fuel prices. What holdings or strategies aided the fund’s performance relative to the benchmark during the reporting period? Eric: Security selection among pharmaceutical companies within the health-care sector was rewarding during the period, especially our decision to overweight AMAG Pharmaceuticals and Endo Health Solutions and underweight Cubist Pharmaceuticals. Sector allocations Allocations are shown as a percentage of the fund’s net assets as of 4/30/15. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 6     Convertible Securities Fund “The hybrid nature of convertible securities was beneficial during the period.” Eric Harthun AMAG benefited from strong results in the 2014 fourth quarter and its 2015 guidance that was better than Wall Street expectations. The fund’s investments in Endo Health rallied strongly in response to the company’s announcement of a number of acquisitions that the market viewed favorably. Endo Health and Cubist Pharmaceuticals were sold before period-end. Given the sharp decline in the price of oil during the period, not investing in energy companies that were held by the benchmark augmented the fund’s relative performance. Two notable examples of this strategy were SandRidge Energy and Peabody Energy. What holdings or strategies hampered the fund’s performance versus the benchmark during the reporting period? Rob: Relative performance was held back by our decision to not invest in two top-performing convertible bonds that were in the benchmark. Incyte rallied on news of strong revenues from its drug Jakafi [ruxolitinib]. Jakafi is the first and only drug approved for treatment of myelofibrosis, a potentially life-threatening blood cancer. JetBlue Airways enjoyed strong operating performance in the first quarter of 2015 as a result of the unexpectedly steep decline in fuel prices, which, in turn, led to better-than-expected profit margins. Our decision to maintain an overweight investment in AK Steel also was a notable detractor. This U.S. producer saw weaker-than-expected steel pricing, which was driven by challenging global economic conditions and cheap imports coming into the U.S. Top 10 holdings This table shows the fund’s top 10 individual holdings and the percentage of the fund’s net assets that each represented as of 4/30/15. Short-term holdings, TBA commitments, and derivatives, if any, are excluded. Holdings may vary over time. Convertible Securities Fund     7 market that are being subsidized by their respective governments. The fund reduced its distribution rate during the reporting period. What led to that decision? Eric: The fund, which seeks, with equal emphasis, current income and capital appreciation has maintained a stable dividend since March2009. However, the lower yields on the convertible bonds held in the fund translated into less income earned in the portfolio given the low interest-rate environment. Accordingly, the fund’s quarterly distribution rate per class A shares was reduced from $0.142 to $0.127 in March2015. Has the strong pace of issuance that we saw in 2013 and 2014 continued into 2015? Rob: During the first quarter, convertible bond issuance was robust at more than $15 billion. February was the largest month of new issuance since March2011, with eight deals coming to market worth more than $9 billion collectively. In addition, many of the deals during the quarter were fueled by merger-and-acquisition [M&A] activity. Several of the issuers included large high-quality companies that were able to finance their M&A activity with attractive terms, in our opinion. What is your outlook for the convertible bond market for the balance of 2015? Eric: While we are generally positive about prospects for the convertible bond market, we are tempering our outlook with some caution given macroeconomic uncertainties. One of the biggest questions facing investors is the timing of a Fed interest-rate hike, which we believe is likely to dominate the public discourse and fuel market volatility until the central bank acts, as will the pace of the increases. Comparison of top sector weightings This chart shows how the fund’s top weightings have changed over the past six months. Allocations are shown as a percentage of the fund’s net assets. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 8     Convertible Securities Fund U.S. economic indicators have been mixed, although the unemployment rate declined to a post-financial-crisis low of 5.4% in April. Complicating the central bank’s effort is the strong U.S. dollar, which is suppressing already-low U.S. inflation while curbing economic growth. The strong dollar tends to hurt the earnings of U.S. companies that do business overseas by making exports of U.S.-produced goods more expensive and reducing the value of profits earned in foreign currencies. Lower oil prices are also creating a disinflationary effect, although they can stimulate consumption as well. Nevertheless, it is widely believed that the Fed will begin tightening interest rates later this year. A common misperception of the convertibles market is that the returns of these securities are more dependent on interest rates than on other factors. Over time, however, data have suggested that convertibles are driven more by the strength or weakness of the equity markets and by corporate credit spreads. And because they are short-duration instruments, they generally have less interest-rate sensitivity than more traditional fixed-income investments. So we believe the convertible bond market may be a good asset class for investors who want an investment that can perform well in a rising-rate environment. We think effective security selection will be key to performance in this more mature and delineated market. As such, our strategies will remain focused on limiting the fund’s susceptibility to stock market volatility by investing in convertible bonds with what we believe is an optimal balance of equity upside potential, yield, and low downside potential. Thank you, gentlemen, for your time and insights today. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Eric N. Harthun has an M.B.A. from The University of Chicago Booth School of Business and a B.S. from San Diego State University. He joined Putnam in 2000 and has been in the investment industry since 1994. Portfolio Manager Robert L. Salvin has an M.B.A. from The University of Chicago Booth School of Business and a B.S. from The Wharton School of the University of Pennsylvania. He joined Putnam in 2000 and has been in the investment industry since 1986. Convertible Securities Fund     9 IN THE NEWS There seems to be momentum in the U.S. equities market, which is now in its third-longest bull run since 1928. Inflation, as measured by the Consumer Price Index, was –0.1% before seasonal adjustment for the 12months ended March31, 2015, according to the Bureau of Labor Statistics. Low inflation and a resilient U.S. economy generally provide a supportive environment for equities. However, investors appear to be more cautious than celebratory. Uncertainties include the timing of the Federal Reserve’s decision to implement the first hike in short-term interest rates since 2006 and whether the strong dollar could continue to worsen the trade balance, which could in turn reduce gross domestic product. In March, exports grew by less than 1%, according to the Bureau of Economic Analysis, compared with a 7.7% jump in imports in the same month. For now, the S&P 500 Index continues to hover around the 2100 mark. Investors should keep in mind that equities tend to perform well when short-term rates are rising from low levels. The reason is, in part, because rising rates typically signal an improving economy. 10     Convertible Securities Fund Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended April 30, 2015, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class I, R, and Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 4/30/15 Class A Class B Class C Class I Class M Class R Class Y (inceptiondates) (6/29/72) (7/15/93) (7/26/99) (3/3/15) (3/13/95) (12/1/03) (12/30/98) Beforesalescharge Aftersalescharge BeforeCDSC AfterCDSC BeforeCDSC AfterCDSC Netassetvalue Beforesalescharge Aftersalescharge Netassetvalue Netassetvalue Annualaverage (life of fund) 10.04% 9.89% 9.83% 9.83% 9.21% 9.21% 10.15% 9.37% 9.28% 9.76% 10.14% 10 years 115.49  103.10  102.99  102.99  99.88  99.88  121.12  104.95  97.78  110.21  121.05  Annualaverage 7.98  7.34  7.34  7.34  7.17  7.17  8.26  7.44  7.06  7.71  8.26  5 years 60.20  50.99  54.27  52.27  54.35  54.35  62.29  56.26  50.79  58.25  62.24  Annualaverage 9.88  8.59  9.06  8.77  9.07  9.07  10.17  9.34  8.56  9.61  10.16  3 years 43.51  35.25  40.37  37.37  40.36  40.36  44.70  41.44  36.49  42.48  44.65  Annualaverage 12.79  10.59  11.97  11.16  11.96  11.96  13.11  12.25  10.93  12.52  13.09  1 year 7.68  1.49  6.85  1.85  6.86  5.86  7.99  7.15  3.40  7.41  7.95  6 months 3.33  –2.61  2.97  –1.93  2.99  2.01  3.54  3.11  –0.50  3.22  3.50  Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 5.75% and 3.50% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class I, R, and Y shares have no initial sales charge or CDSC. Performance for class B, C, M, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares, except for class Y shares, for which 12b-1 fees are not applicable. Performance for class I shares prior to their inception is derived from the historical performance of class Y shares and has not been adjusted for the lower investor servicing fees applicable to class I shares; had it, returns would have been higher. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance reflects conversion to class A shares after eight years. Convertible Securities Fund     11 Comparative index returns For periods ended 4/30/15 BofA Merrill Lynch All U.S. Convertibles Index Lipper Convertible Securities Funds category average* Annual average (life of fund) —†     10.03%    10 years 123.72%    100.05     Annual average 8.39     7.09     5 years 67.40     53.53     Annual average 10.85     8.90     3 years 49.76     38.38     Annual average 14.41     11.40     1 year 8.95     6.85     6 months 3.91     3.16     Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. *Over the 6-month, 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 4/30/15, there were 78, 77, 73, 60, 37, and 1 fund(s), respectively, in this Lipper category. †The fund’s benchmark, the BofA Merrill Lynch All U.S. Convertibles Index, was introduced on 12/31/87, which post-dates the inception of the fund’s class A shares. Fund performance as of most recent calendar quarter Total return for periods ended 3/31/15 Class A Class B Class C Class I Class M Class R Class Y (inceptiondates) (6/29/72) (7/15/93) (7/26/99) (3/3/15) (3/13/95) (12/1/03) (12/30/98) Beforesalescharge Aftersalescharge BeforeCDSC AfterCDSC BeforeCDSC AfterCDSC Netassetvalue Beforesalescharge Aftersalescharge Netassetvalue Netassetvalue Annualaverage (life of fund) 10.04% 9.89% 9.84% 9.84% 9.22% 9.22% 10.15% 9.38% 9.29% 9.77% 10.15% 10 years 106.50  94.62  94.54  94.54  91.56  91.56  111.85  96.53  89.65  101.42  111.86  Annualaverage 7.52  6.89  6.88  6.88  6.72  6.72  7.80  6.99  6.61  7.25  7.80  5 years 62.77  53.41  56.82  54.82  56.74  56.74  64.85  58.76  53.20  60.79  64.86  Annualaverage 10.23  8.94  9.42  9.14  9.40  9.40  10.51  9.69  8.91  9.96  10.52  3 years 40.13  32.07  37.05  34.05  37.01  37.01  41.18  38.07  33.24  39.11  41.19  Annualaverage 11.90  9.72  11.08  10.26  11.07  11.07  12.18  11.35  10.04  11.63  12.18  1 year 6.65  0.52  5.86  0.86  5.83  4.83  6.91  6.11  2.40  6.38  6.92  6 months 3.89  –2.08  3.50  –1.43  3.52  2.53  4.02  3.64  0.01  3.78  4.02  See the discussion following the fund performance table on page 11 for information about the calculation of fund performance. 12     Convertible Securities Fund Fund price and distribution information For the six-month period ended 4/30/15 Distributions Class A Class B Class C Class I Class M Class R Class Y Number 2 2 2 1 2 2 2 Income $0.269 $0.177 $0.178 $0.131 $0.208 $0.239 $0.300 Capital gains Long-term gains 1.035 1.035 1.035 — 1.035 1.035 1.035 Short-term gains — Total $1.304 $1.212 $1.213 $0.131 $1.243 $1.274 $1.335 Share value Beforesalescharge Aftersalescharge Netassetvalue Netassetvalue Netassetvalue Beforesalescharge Aftersalescharge Netassetvalue Netassetvalue 10/31/14 $25.60 $27.16 $25.13 $25.32 — $25.35 $26.27 $25.50 $25.59 3/3/15* — $25.33 — 4/30/15 25.12 26.65 24.64 24.84 25.14 24.87 25.77 25.02 25.12 Current rate (end of period) Beforesalescharge Aftersalescharge Netassetvalue Netassetvalue Netassetvalue Beforesalescharge Aftersalescharge Netassetvalue Netassetvalue Current dividend rate1 2.02% 1.91% 1.31% 1.32% 2.08% 1.56% 1.51% 1.81% 2.26% Current 30-day SEC yield2 N/A 0.96 0.27 0.27 1.27 N/A 0.50 0.76 1.27 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (5.75% for class A shares and 3.50% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. 1Most recent distribution, including any return of capital and excluding capital gains, annualized and divided by NAV or market price at end of period. 2Based only on investment income and calculated using the maximum offering price for each share class, in accordance with SEC guidelines. *Inception date of class I shares. Convertible Securities Fund     13 Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class I Class M Class R Class Y Total annual operating expenses for the fiscal year ended 10/31/14 1.06% 1.81% 1.81% 0.68%* 1.56% 1.31% 0.81% Annualized expense ratio for the six-month period ended 4/30/15† 1.05% 1.80% 1.80% 0.67% 1.55% 1.30% 0.80% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. *Expenses for class I shares are based on the other expenses of class A shares for the fund’s last fiscal year, adjusted to reflect the lower investor servicing fees applicable to class I shares. †For the fund’s most recent fiscal half year or, in the case of class I shares, for the period from 3/3/15 (commencement of operations) to 4/30/15. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from November 1, 2014, (or, in the case of class I shares, from March 3, 2015 (commencement of operations)), to April 30, 2015. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class I Class M Class R Class Y Expenses paid per $1,000*† $5.29 $9.06 $9.06 $1.08 $7.81 $6.55 $4.04 Ending value (after expenses) $1,033.30 $1,029.70 $1,029.90 $997.70 $1,031.10 $1,032.20 $1,035.00 *Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 4/30/15 (or, in the case of class I shares, the period from 3/3/15 (commencement of operations) to 4/30/15). The expense ratio may differ for each share class. †Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Had expenses for class I shares been shown for the entire period from 3/3/15 to 4/30/15, they would have been higher. 14     Convertible Securities Fund Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended April 30, 2015, use the following calculation method. To find the value of your investment on November 1, 2014, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class I Class M Class R Class Y Expenses paid per $1,000*† $5.26 $9.00 $9.00 $3.36 $7.75 $6.51 $4.01 Ending value (after expenses) $1,019.59 $1,015.87 $1,015.87 $1,021.47 $1,017.11 $1,018.35 $1,020.83 *Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 4/30/15 (or, in the case of class I shares, the period from 3/3/15 (commencement of operations) to 4/30/15). The expense ratio may differ for each share class. †Expenses are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. Convertible Securities Fund     15 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge, or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge and may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class I shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are only available to institutional clients and other investors who meet minimum investment requirements. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to employer-sponsored retirement plans. Class Y shares are not subject to an initial sales charge or CDSC and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Fixed-income terms Current rate is the annual rate of return earned from dividends or interest of an investment. Current yield is expressed as a percentage of the price of a security, fund share, or principal investment. Mortgage-backed security (MBS), also known as a mortgage “pass-through,” is a type of asset-backed security that is secured by a mortgage or collection of mortgages. The following are types of MBSs: • Agency “pass-through” has its principal and interest backed by a U.S. government agency, such as the Federal National Mortgage Association (Fannie Mae), Government National Mortgage Association (Ginnie Mae), and Federal Home Loan Mortgage Corporation (Freddie Mac). • Collateralized mortgage obligation (CMO) represents claims to specific cash flows from pools of home mortgages. The streams of principal and interest payments on the mortgages are distributed to the different classes of CMO interests in “tranches.” Each tranche may have different principal balances, coupon rates, prepayment risks, and maturity dates. A CMO is highly sensitive to changes in interest rates and any resulting change in the rate at which homeowners sell their properties, refinance, or otherwise prepay loans. CMOs are subject to prepayment, market, and liquidity risks. • Interest-only (IO) security is a type of CMO in which the underlying asset is the interest portion of mortgage, Treasury, or bond payments. • Non-agency residential mortgage-backed security (RMBS) is an MBS not backed by Fannie Mae, Ginnie Mae, or Freddie Mac. One type of RMBS is an Alt-A mortgage-backed security. • Commercial mortgage-backed security (CMBS) is secured by the loan on a commercial property. 16     Convertible Securities Fund Yield curve is a graph that plots the yields of bonds with equal credit quality against their differing maturity dates, ranging from shortest to longest. It is used as a benchmark for other debt, such as mortgage or bank lending rates. Comparative indexes Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. BofA Merrill Lynch All U.S. Convertibles Index is an unmanaged index of high-yield U.S. convertible securities. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with Securities and Exchange Commission (SEC) regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within30days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2014, are available in the Individual Investors section of putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of April 30, 2015, Putnam employees had approximately $498,000,000 and the Trustees had approximately $142,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. Convertible Securities Fund     17 Financial statements A guide to financial statements These sections of the report, as well as the accompanying Notes, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal period. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 18     Convertible Securities Fund The fund’s portfolio 4/30/15 (Unaudited) CONVERTIBLE BONDS AND NOTES (68.7%)* Principalamount Value Airlines (—%) Lufthansa Malta Blues LP 144A cv. sr. unsec. notes 0 3/4s, 2017 (Malta) EUR 17,000 $70,842 70,842 Automotive (1.7%) Navistar International Corp. cv. sr. unsec. sub. bonds 4 3/4s, 2019 $8,116,000 7,547,880 Tesla Motors, Inc. cv. sr. unsec. notes 1 1/4s, 2021 9,370,000 8,649,681 16,197,561 Biotechnology (7.5%) Aegerion Pharmaceuticals, Inc. 144A cv. sr. unsec. notes 2s, 2019 4,770,000 4,203,563 AMAG Pharmaceuticals, Inc. cv. sr. unsec. unsub. notes 2 1/2s, 2019 5,190,000 10,101,038 ANI Pharmaceuticals, Inc. cv. sr. unsec. notes 3s, 2019 1,633,000 1,853,455 ARIAD Pharmaceuticals, Inc. 144A cv. sr. unsec. notes 3 5/8s, 2019 6,955,000 8,241,675 BioMarin Pharmaceutical, Inc. cv. sr. unsec. sub. notes 1 1/2s, 2020 7,099,000 9,960,784 Emergent BioSolutions, Inc. cv. sr. unsec. unsub. bonds 2 7/8s, 2021 5,210,000 6,147,800 Gilead Sciences, Inc. cv. sr. unsec. notes 1 5/8s, 2016 2,538,000 11,200,511 Illumina, Inc. 144A cv. sr. unsec. notes 0 1/2s, 2021 3,760,000 4,347,500 Medicines Co. (The) cv. sr. unsec. notes 2 1/2s, 2022 4,635,000 4,831,988 Medivation, Inc. cv. sr. unsec. unsub. notes 2 5/8s, 2017 2,409,000 5,652,116 Merrimack Pharmaceuticals, Inc. cv. sr. unsec. unsub. notes 4 1/2s, 2020 2,359,000 4,518,959 United Therapeutics Corp. cv. sr. unsec. notes 1s, 2016 640,000 2,134,000 73,193,389 Broadcasting (1.3%) Liberty Media Corp. cv. sr. unsec. bonds 1 3/8s, 2023 13,096,000 13,112,370 13,112,370 Commercial and consumer services (3.9%) Carriage Services, Inc. 144A cv. unsec. sub. notes 2 3/4s, 2021 3,380,000 4,036,988 Euronet Worldwide, Inc. 144A cv. sr. unsec. notes 1 1/2s, 2044 5,544,000 6,074,145 Huron Consulting Group, Inc. cv. sr. unsec. unsub. notes 1 1/4s, 2019 5,116,000 5,349,418 Monster Worldwide, Inc. 144A cv. sr. unsec. notes 3 1/2s, 2019 4,580,000 5,931,100 Priceline Group, Inc. (The) cv. sr. unsec. unsub. notes 1s, 2018 11,831,000 16,563,400 37,955,051 Communications equipment (0.5%) Ciena Corp. 144A cv. sr. unsec. notes 3 3/4s, 2018 4,059,000 5,302,069 5,302,069 Components (0.4%) Finisar Corp. cv. sr. unsec. bonds 0 1/2s, 2033 4,027,000 4,054,686 4,054,686 Computers (6.0%) Akamai Technologies, Inc. cv. sr. unsec. bonds zero%, 2019 5,969,000 6,509,941 Brocade Communications Systems, Inc. cv. sr. unsec. notes 1 3/8s, 2020 5,110,000 5,292,044 Dealertrack Technologies, Inc. cv. company guaranty sr. unsec. notes 1 1/2s, 2017 5,278,000 6,376,484 Convertible Securities Fund     19 CONVERTIBLE BONDS AND NOTES (68.7%)* cont. Principalamount Value Computers cont. Electronics For Imaging, Inc. 144A cv. sr. unsec. unsub. notes 0 3/4s, 2019 $6,385,000 $6,580,541 inContact, Inc. 144A cv. sr. unsec. notes 2 1/2s, 2022 1,990,000 2,028,556 Infinera Corp. 144A cv. sr. unsec. unsub. bonds 1 3/4s, 2018 3,297,000 5,248,412 ServiceNow, Inc. cv. sr. unsec. unsub. bonds zero%, 2018 7,574,000 9,088,800 Spansion, LLC company guaranty cv. sr. unsec. bonds 2s, 2020 1,330,000 3,132,150 Synchronoss Technologies, Inc. cv. sr. unsec. notes 0 3/4s, 2019 4,912,000 5,667,220 Verint Systems, Inc. cv. sr. unsec. notes 1 1/2s, 2021 7,254,000 8,455,444 58,379,592 Conglomerates (1.1%) Siemens Financieringsmaatschappij N.V. cv. company guaranty sr. unsec. bonds 1.65s, 2019 (Netherlands) 9,500,000 10,952,550 10,952,550 Construction (0.5%) Cemex SAB de CV cv. unsec. sub. notes 3 3/4s, 2018 (Mexico) 3,990,000 4,887,750 4,887,750 Consumer (0.9%) Jarden Corp. company guaranty cv. sr. unsec. bonds 1 1/8s, 2034 2,314,000 2,675,563 Jarden Corp. cv. company guaranty sr. unsec. sub. bonds 1 7/8s, 2018 3,726,000 6,180,503 8,856,066 Consumer finance (1.0%) Encore Capital Group, Inc. cv. company guaranty sr. unsec. bonds 3s, 2020 5,263,000 5,578,780 PRA Group, Inc. cv. sr. unsec. unsub. bonds 3s, 2020 3,944,000 4,261,985 9,840,765 Electronics (8.6%) GT Advanced Technologies, Inc. cv. sr. unsec. notes 3s, 2020 (In default) † 2,944,000 986,240 Intel Corp. cv. jr. sub. notes 3 1/4s, 2039 10,820,000 17,629,838 Jazz Technologies, Inc. company guaranty cv. sr. unsec. bonds 8s, 2018 1,523,000 2,351,131 Mentor Graphics Corp. cv. sub. unsec. notes 4s, 2031 5,365,000 6,726,369 Microchip Technology, Inc. 144A cv. sr. unsec. sub. notes Ser. G, 1 5/8s, 2025 8,962,000 9,163,645 Micron Technology, Inc. cv. sr. unsec. bonds Ser. E, 1 5/8s, 2033 4,358,000 11,289,944 Micron Technology, Inc. cv. sr. unsec. unsub. bonds 3s, 2043 4,425,000 5,003,016 NXP Semiconductors NV 144A cv. sr. unsec. notes 1s, 2019 6,649,000 7,779,330 ON Semiconductor Corp. cv. company guaranty sr. unsec. sub. notes Ser. B, 2 5/8s, 2026 5,927,000 7,368,002 SanDisk Corp. cv. sr. unsec. bonds 0 1/2s, 2020 10,891,000 11,204,116 Vishay Intertechnology, Inc. 144A cv. sr. unsec. notes 2 1/4s, 2041 5,210,000 4,216,844 83,718,475 Energy (oil field) (1.1%) Hornbeck Offshore Services, Inc. cv. company guaranty sr. unsec. notes 1 1/2s, 2019 3,239,000 2,722,784 SEACOR Holdings, Inc. cv. sr. unsec. bonds 3s, 2028 5,522,000 5,018,118 SEACOR Holdings, Inc. cv. sr. unsec. unsub. bonds 2 1/2s, 2027 2,968,000 3,081,155 10,822,057 20     Convertible Securities Fund CONVERTIBLE BONDS AND NOTES (68.7%)* cont. Principalamount Value Energy (other) (1.1%) SunEdison, Inc. 144A cv. sr. unsec. notes 0 1/4s, 2020 $9,236,000 $10,378,955 10,378,955 Entertainment (1.6%) Live Nation Entertainment, Inc. 144A cv. sr. unsec. notes 2 1/2s, 2019 8,158,000 8,448,629 TiVo, Inc. 144A cv. sr. unsec. notes 2s, 2021 7,007,000 6,717,961 15,166,590 Financial (0.8%) Radian Group, Inc. cv. sr. unsec. unsub. notes 3s, 2017 4,820,000 7,736,100 7,736,100 Health-care services (3.3%) Anthem, Inc. cv. sr. unsec. bonds 2 3/4s, 2042 6,035,000 12,171,841 Brookdale Senior Living, Inc. cv. sr. unsec. unsub. notes 2 3/4s, 2018 7,172,000 9,771,850 HealthSouth Corp. cv. sr. unsec. sub. notes 2s, 2043 2,919,000 3,668,818 Medidata Solutions, Inc. cv. sr. unsec. notes 1s, 2018 5,703,000 6,704,589 32,317,098 Homebuilding (0.8%) Lennar Corp. 144A cv. sr. notes 2 3/4s, 2020 1,934,000 3,991,293 M/I Homes, Inc. cv. company guaranty sr. sub. notes 3s, 2018 3,946,000 3,901,608 7,892,901 Insurance (0.8%) Fidelity National Financial, Inc. cv. sr. unsec. unsub. notes 4 1/4s, 2018 3,665,000 7,332,291 7,332,291 Investment banking/Brokerage (2.3%) Ares Capital Corp. cv. sr. unsec. notes 5 3/4s, 2016 6,772,000 6,928,603 Ares Capital Corp. cv. sr. unsec. unsub. bonds 4 3/8s, 2019 1,829,000 1,915,878 Cowen Group, Inc. cv. sr. unsec. unsub. notes 3s, 2019 4,779,000 5,731,813 Prospect Capital Corp. cv. sr. unsec. bonds 5 7/8s, 2019 7,690,000 7,863,025 22,439,319 Lodging/Tourism (0.8%) Host Hotels & Resorts LP 144A cv. company guaranty sr. unsec. notes 2 1/2s, 2029R 4,670,000 7,343,575 7,343,575 Manufacturing (0.5%) Trinity Industries, Inc. cv. unsec. sub. notes 3 7/8s, 2036 3,845,000 4,991,291 4,991,291 Media (1.4%) Liberty Interactive, LLC cv. sr. unsec. unsub. bonds 0 3/4s, 2043 4,404,000 6,374,790 Liberty Interactive, LLC cv. sr. unsec. unsub. notes 3 1/2s, 2031 6,872,000 3,728,060 Liberty Interactive, LLC 144A cv. sr. unsec. notes 1s, 2043 4,135,000 3,889,484 13,992,334 Medical technology (2.4%) Cepheid, Inc. cv. sr. unsec. bonds 1 1/4s, 2021 3,753,000 4,142,374 China Medical Technologies, Inc. cv. sr. unsec. bonds Ser. CMT, 4s, 2016 (China) (In default)† F 3,213,000 257,040 China Medical Technologies, Inc. 144A cv. sr. unsec. notes 6 1/4s, 2016 (China) (In default)† F 3,544,000 248,080 Hologic, Inc. cv. sr. unsec. unsub. notes stepped-coupon 2s (0s, 3/1/18) 2042 †† 5,185,000 6,484,491 Insulet Corp. cv. sr. unsec. notes 2s, 2019 3,875,000 3,732,109 Spectranetics Corp. (The) cv. sr. unsec. notes 2 5/8s, 2034 3,067,000 3,352,614 Wright Medical Group, Inc. 144A cv. sr. unsec. notes 2s, 2020 4,651,000 4,871,923 23,088,631 Convertible Securities Fund     21 CONVERTIBLE BONDS AND NOTES (68.7%)* cont. Principalamount Value Metals (0.5%) AK Steel Corp. cv. company guaranty sr. unsec. unsub. notes 5s, 2019 $4,120,000 $4,962,025 4,962,025 Oil and gas (2.1%) Cobalt International Energy, Inc. cv. sr. unsec. unsub. notes 2 5/8s, 2019 7,862,000 6,034,085 Goodrich Petroleum Corp. cv. company guaranty sr. unsec. unsub. notes 5s, 2032 2,043,000 1,164,510 Vantage Drilling Co. cv. sr. unsec. unsub. notes 7 7/8s, 2042 3,601,000 3,357,933 Whiting Petroleum Corp. 144A company guaranty cv. sr. unsec. unsub. notes 1 1/4s, 2020 8,112,000 9,663,420 20,219,948 Pharmaceuticals (2.5%) Jazz Investments I, Ltd. 144A cv. company guaranty sr. unsec. notes 1 7/8s, 2021 (Ireland) 12,894,000 15,408,330 Mylan, Inc./PA cv. company guaranty sr. unsec. notes 3 3/4s, 2015 1,840,000 9,953,250 25,361,580 Real estate (4.9%) Blackstone Mortgage Trust, Inc. cv. sr. unsec. unsub. notes 5 1/4s, 2018R 8,200,000 8,979,000 Empire State Realty OP LP 144A cv. sr. unsec. notes 2 5/8s, 2019R 6,137,000 6,397,823 Forest City Enterprises, Inc. cv. sr. unsec. notes 4 1/4s, 2018 8,565,000 10,374,356 iStar Financial, Inc. cv. sr. unsec. unsub. notes 3s, 2016R 4,751,000 5,819,975 Spirit Realty Capital, Inc. cv. sr. unsec. notes 2 7/8s, 2019R 5,591,000 5,510,629 Starwood Property Trust, Inc. cv. sr. unsec. unsub. notes 4s, 2019R 9,685,000 10,962,209 48,043,992 Semiconductor (1.2%) Novellus Systems, Inc. cv. company guaranty sr. unsec. notes 2 5/8s, 2041 5,190,000 11,434,219 11,434,219 Shipping (0.8%) Scorpio Tankers, Inc. 144A cv. sr. unsec. notes 2 3/8s, 2019 7,476,000 7,690,935 7,690,935 Software (1.4%) Red Hat, Inc. 144A cv. sr. unsec. unsub. notes 0 1/4s, 2019 6,605,000 8,082,869 Safeguard Scientifics, Inc. cv. sr. unsec. bonds 5 1/4s, 2018 4,945,000 5,943,890 14,026,759 Technology services (3.4%) AOL, Inc. 144A cv. sr. unsec. unsub. notes 0 3/4s, 2019 7,906,000 7,960,354 j2 Global, Inc. cv. sr. unsec. notes 3 1/4s, 2029 6,905,000 8,204,003 Salesforce.com, Inc. cv. sr. unsec. unsub. notes 0 1/4s, 2018 4,170,000 5,207,288 Twitter, Inc. cv. sr. unsec. unsub. notes 1s, 2021 6,520,000 5,908,750 Yahoo!, Inc. cv. sr. unsec. bonds zero%, 2018 5,295,000 5,609,391 32,889,786 Telecommunications (—%) Powerwave Technologies, Inc. cv. unsec. sub. notes 3 7/8s, 2027 (In default)† F 5,121,000 512 512 Tobacco (0.8%) Vector Group, Ltd. cv. sr. unsec. FRN 2 1/2s, 2019 5,585,000 7,835,671 7,835,671 22     Convertible Securities Fund CONVERTIBLE BONDS AND NOTES (68.7%)* cont. Principalamount Value Transportation services (0.8%) Echo Global Logistics, Inc. cv. sr. unsec. notes 2 1/2s, 2020 $3,141,000 $3,210,416 XPO Logistics, Inc. cv. sr. unsec. unsub. notes 4 1/2s, 2017 1,645,000 4,883,594 8,094,010 Total convertible bonds and notes (cost $599,462,464) $670,581,745 CONVERTIBLE PREFERRED STOCKS (23.2%)* Shares Value Aerospace and defense (0.9%) United Technologies Corp. $3.75 cv. pfd. 152,110 $8,944,068 8,944,068 Automotive (1.3%) Fiat Chrysler Automobiles NV Ser. FCAU, $7.875 cv. pfd. (United Kingdom) † 104,488 13,326,400 13,326,400 Banking (2.7%) Bank of America Corp. Ser. L, 7.25% cv. pfd. 10,850 12,504,625 Wells Fargo & Co. Ser. L, 7.50% cv. pfd. 11,615 14,155,781 26,660,406 Consumer (0.7%) Stanley Black & Decker, Inc. $6.25 cv. pfd. 59,780 6,881,874 6,881,874 Electric utilities (2.7%) Dominion Resources, Inc./VA $3.188 cv. pfd. 128,368 6,373,471 Exelon Corp. $3.25 cv. pfd. 206,183 10,131,833 NextEra Energy, Inc. $2.90 cv. pfd. 186,380 10,498,785 27,004,089 Financial (1.3%) AMG Capital Trust II $2.575 cv. pfd. 207,160 12,701,498 12,701,498 Food (0.8%) Tyson Foods, Inc. $2.375 cv. pfd. 151,173 7,412,012 7,412,012 Forest products and packaging (0.6%) Weyerhaeuser Co. Ser. A, $3.188 cv. pfd.R 105,184 5,640,492 5,640,492 Insurance (0.6%) Maiden Holdings, Ltd. Ser. B, $3.625 cv. pfd. (Bermuda) 105,197 5,454,464 5,454,464 Medical technology (0.7%) Alere, Inc. Ser. B, 3.00% cv. pfd. 18,445 6,509,932 6,509,932 Metals (0.5%) Alcoa, Inc. Ser. 1, $2.688 cv. pfd. 97,307 4,430,504 4,430,504 Oil and gas (2.6%) Chesapeake Energy Corp. 144A 5.75% cum. cv. pfd. 6,980 6,142,400 Chesapeake Energy Corp. 144A 5.75% cv. pfd. 12,478 10,738,879 Halcon Resources Corp. Ser. A, 5.75% cv. pfd. 3,717 1,080,485 Southwestern Energy Co. Ser. B, $3.125 cv. pfd. 130,073 7,715,930 25,677,694 Pharmaceuticals (2.5%) Actavis PLC Ser. A, 5.50% cv. pfd. † 24,375 24,391,088 24,391,088 Convertible Securities Fund     23 CONVERTIBLE PREFERRED STOCKS (23.2%)* cont. Shares Value Power producers (0.6%) Dynegy, Inc. Ser. A, $5.375 cv. pfd. 49,979 $5,673,116 5,673,116 Railroads (0.5%) Genesee & Wyoming, Inc. $5.00 cv. pfd. 41,023 4,826,356 4,826,356 Real estate (1.0%) Alexandria Real Estate Equities, Inc. Ser. D, $1.75 cv. pfd.R 341,727 9,872,688 9,872,688 Telecommunications (3.2%) American Tower Corp. $5.50 cv. pfd. † R 97,655 9,905,879 Crown Castle International Corp. Ser. A, $4.50 cv. pfd.R 78,952 8,266,274 Iridium Communications, Inc. Ser. B, 6.75% cv. pfd. 5,147 1,904,390 Iridium Communications, Inc. 144A $7.00 cv. pfd. 25,621 3,026,481 T-Mobile US, Inc. Ser. A, $2.75 cv. pfd. 133,341 8,313,811 31,416,835 Total convertible preferred stocks (cost $217,043,034) $226,823,516 COMMON STOCKS (2.8%)* Shares Value Brazil Ethanol, Inc. 144A (Unit)F 312,500 $31 Delta Air Lines, Inc. 31,015 1,384,510 DISH Network Corp. Class A † 33,560 2,270,670 Exxon Mobil Corp. 36,305 3,171,968 Jazz Pharmaceuticals PLC † 13,635 2,436,575 Micron Technology, Inc. † 81,735 2,299,206 Priceline Group, Inc. (The) † 2,125 2,630,346 PulteGroup, Inc. 117,095 2,259,934 Salesforce.com, Inc. † 74,335 5,413,075 Spirit Airlines, Inc. † 13,640 933,931 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 80,340 4,854,143 Total common stocks (cost $28,211,134) $27,654,389 WARRANTS (—%)* † Expiration date Strikeprice Warrants Value Tower Semiconductor, Ltd. 144A (Israel)F 6/30/15 $1.70 1,085,630 $— Total warrants (cost $217,126) $— SHORT-TERM INVESTMENTS (5.2%)* Shares Value Putnam Short Term Investment Fund 0.07%L 51,236,681 $51,236,681 Total short-term investments (cost $51,236,681) $51,236,681 TOTAL INVESTMENTS Total investments (cost $896,170,439) $976,296,331 Key to holding’s currency abbreviations EUR Euro USD/$ United States Dollar 24     Convertible Securities Fund Key to holding’s abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank FRN Floating Rate Notes: the rate shown is the current interest rate or yield at the close of the reporting period Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from November 1, 2014 through April 30, 2015 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $976,190,348. † This security is non-income-producing. †† The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate.  F This security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC820 based on the securities’ valuation inputs (Note 1).  L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period.  R Real Estate Investment Trust. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Convertible Securities Fund     25 ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Communication services $2,270,670 $— $— Consumer cyclicals 4,890,280 — — Energy 3,171,968 — 31 Health care 7,290,718 — — Technology 7,712,281 — — Transportation 2,318,441 — — Total common stocks 27,654,358 — 31 Convertible bonds and notes — 670,076,113 505,632 Convertible preferred stocks 46,563,229 180,260,287 — Warrants — — — Short-term investments 51,236,681 — — Totals by level $125,454,268 $850,336,400 $505,663 * Common stock classifications are presented at the sector level, which may differ from the fund’s portfolio presentation. Transfers between level 1 and level 2 during the reporting period, totaling $10,498,785, are the result of changing to a pricing service as the source for the securities prices. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund’s net assets and were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. 26     Convertible Securities Fund Statement of assets and liabilities 4/30/15 (Unaudited) ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $844,933,758) $925,059,650 Affiliated issuers (identified cost $51,236,681) (Notes 1 and 5) 51,236,681 Dividends, interest and other receivables 4,192,233 Receivable for shares of the fund sold 1,304,055 Receivable for investments sold 10,659,017 Prepaid assets 43,375 Total assets 992,495,011 LIABILITIES Payable for investments purchased 12,979,098 Payable for shares of the fund repurchased 2,059,140 Payable for compensation of Manager (Note 2) 499,684 Payable for custodian fees (Note 2) 7,411 Payable for investor servicing fees (Note 2) 228,852 Payable for Trustee compensation and expenses (Note 2) 226,183 Payable for administrative services (Note 2) 2,939 Payable for distribution fees (Note 2) 200,826 Other accrued expenses 100,530 Total liabilities 16,304,663 Net assets $976,190,348 REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $859,390,677 Undistributed net investment income (Note 1) 4,211,532 Accumulated net realized gain on investments and foreign currency transactions (Note 1) 32,462,247 Net unrealized appreciation of investments and assets and liabilities in foreign currencies 80,125,892 Total — Representing net assets applicable to capital shares outstanding $976,190,348 (Continued on next page) The accompanying notes are an integral part of these financial statements. Convertible Securities Fund     27 Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($577,419,339 divided by 22,984,436 shares) $25.12 Offering price per class A share (100/94.25 of $25.12)* $26.65 Net asset value and offering price per class B share ($13,099,215 divided by 531,549 shares)** $24.64 Net asset value and offering price per class C share ($77,559,700 divided by 3,122,526 shares)** $24.84 Net asset value and offering price per class I share ($9,976 divided by 397 shares)† $25.14 Net asset value and redemption price per class M share ($4,757,171 divided by 191,290 shares) $24.87 Offering price per class M share (100/96.50 of $24.87)* $25.77 Net asset value, offering price and redemption price per class R share ($6,559,344 divided by 262,210 shares) $25.02 Net asset value, offering price and redemption price per class Y share ($296,785,603 divided by 11,816,302 shares) $25.12 *  On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. **  Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. †  Net asset value may not recalculate due to rounding of fractional shares. The accompanying notes are an integral part of these financial statements. 28     Convertible Securities Fund Statement of operations Six months ended 4/30/15 (Unaudited) INVESTMENT INCOME Dividends (net of foreign tax of $2,108) $5,520,371 Interest (including interest income of $21,231 from investments in affiliated issuers) (Note 5) 4,268,286 Securities lending (Note 1) 1,229 Total investment income 9,789,886 EXPENSES Compensation of Manager (Note 2) 2,960,658 Investor servicing fees (Note 2) 662,335 Custodian fees (Note 2) 10,859 Trustee compensation and expenses (Note 2) 15,104 Distribution fees (Note 2) 1,193,733 Administrative services (Note 2) 14,329 Other 172,058 Total expenses 5,029,076 Expense reduction (Note 2) (4,525) Net expenses 5,024,551 Net investment income 4,765,335 Net realized gain on investments (Notes 1 and 3) 42,120,457 Net realized loss on foreign currency transactions (Note 1) (23) Net unrealized appreciation of assets and liabilities in foreign currencies during the period 7 Net unrealized depreciation of investments during the period (14,828,691) Net gain on investments 27,291,750 Net increase in net assets resulting from operations $32,057,085 The accompanying notes are an integral part of these financial statements. Convertible Securities Fund     29 Statement of changes in net assets INCREASE IN NET ASSETS Six months ended 4/30/15* Year ended 10/31/14 Operations: Net investment income $4,765,335 $6,522,045 Net realized gain on investments and foreign currency transactions 42,120,434 78,421,652 Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies (14,828,684) 8,281,581 Net increase in net assets resulting from operations 32,057,085 93,225,278 Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (6,215,849) (13,464,353) Class B (93,443) (201,341) Class C (534,415) (1,020,922) Class I (52) — Class M (38,475) (77,628) Class R (65,234) (132,175) Class Y (3,381,521) (6,076,627) From net realized long-term gain on investments Class A (23,443,814) — Class B (543,196) — Class C (3,033,358) — Class M (185,973) — Class R (266,502) — Class Y (11,391,059) — Increase from capital share transactions (Note 4) 43,085,842 52,502,678 Total increase in net assets 25,950,036 124,754,910 NET ASSETS Beginning of period 950,240,312 825,485,402 End of period (including undistributed net investment income of $4,211,532 and $9,775,186, respectively) $976,190,348 $950,240,312 *  Unaudited. The accompanying notes are an integral part of these financial statements. 30     Convertible Securities Fund This page left blank intentionally. Convertible Securities Fund     31 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Period ended Net asset value, beginning of period Net investment income (loss)a Net realized and unrealized gain (loss) on investments Total from investment operations Fromnet investment income Fromnet realized gain on investments Totaldistributions Redemption fees Non-recurring reimbursements Net asset value, end of period Total return at net asset value (%)b Net assets, end of period (in thousands) Ratio of expenses to average netassets (%)c Ratio of net investment income (loss) to average netassets (%) Portfolio turnover (%) Class A April 30, 2015** $25.60 .12 .71 .83 (.27) (1.04) (1.31) — — $25.12 3.33* $577,419 .52* .49* 35* October 31, 2014 23.57 .18 2.42 2.60 (.57) — (.57) — — 25.60 11.10 578,716 1.06 .72 63 October 31, 2013 20.09 .37 3.71 4.08 (.60) — (.60) —d — 23.57 20.62 556,643 1.08 1.69 72 October 31, 2012 18.97 .36 1.33 1.69 (.57) — (.57) —d — 20.09 9.07 466,910 1.11 1.87 59 October 31, 2011 19.31 .39 (.16) .23 (.57) — (.57) —d —d,e 18.97 1.08 484,050 1.12 1.94 79 October 31, 2010 16.27 .54 3.07 3.61 (.57) — (.57) —d —d,f 19.31 22.48 495,949 1.18 3.03 71 Class B April 30, 2015** $25.13 .03 .70 .73 (.18) (1.04) (1.22) — — $24.64 2.97* $13,099 .89* .12* 35* October 31, 2014 23.15 (.01) 2.38 2.37 (.39) — (.39) — — 25.13 10.27 13,228 1.81 (.04) 63 October 31, 2013 19.75 .20 3.64 3.84 (.44) — (.44) —d — 23.15 19.68 12,009 1.83 .95 72 October 31, 2012 18.66 .21 1.30 1.51 (.42) — (.42) —d — 19.75 8.22 10,315 1.86 1.10 59 October 31, 2011 18.99 .23 (.14) .09 (.42) — (.42) —d —d,e 18.66 .40 12,281 1.87 1.19 79 October 31, 2010 16.01 .40 3.01 3.41 (.43) — (.43) —d —d,f 18.99 21.52 12,205 1.93 2.28 71 Class C April 30, 2015** $25.32 .03 .71 .74 (.18) (1.04) (1.22) — — $24.84 2.99* $77,560 .89* .12* 35* October 31, 2014 23.33 (.01) 2.39 2.38 (.39) — (.39) — — 25.32 10.27 73,451 1.81 (.06) 63 October 31, 2013 19.90 .20 3.67 3.87 (.44) — (.44) —d — 23.33 19.68 50,931 1.83 .93 72 October 31, 2012 18.79 .21 1.32 1.53 (.42) — (.42) —d — 19.90 8.24 38,875 1.86 1.10 59 October 31, 2011 19.13 .24 (.16) .08 (.42) — (.42) —d —d,e 18.79 .32 53,696 1.87 1.19 79 October 31, 2010 16.12 .40 3.04 3.44 (.43) — (.43) —d —d,f 19.13 21.58 57,211 1.93 2.27 71 Class I April 30, 2015**† $25.33 .06 (.12) (.06) (.13) — (.13) — — $25.14 (.23)* $10 .11* .23* 35* Class M April 30, 2015** $25.35 .06 .71 .77 (.21) (1.04) (1.25) — — $24.87 3.11* $4,757 .77* .24* 35* October 31, 2014 23.35 .05 2.40 2.45 (.45) — (.45) — — 25.35 10.54 4,583 1.56 .21 63 October 31, 2013 19.91 .26 3.67 3.93 (.49) — (.49) —d — 23.35 20.01 3,885 1.58 1.20 72 October 31, 2012 18.81 .26 1.31 1.57 (.47) — (.47) —d — 19.91 8.49 3,406 1.61 1.36 59 October 31, 2011 19.14 .29 (.16) .13 (.46) — (.46) —d —d,e 18.81 .61 3,546 1.62 1.46 79 October 31, 2010 16.13 .45 3.04 3.49 (.48) — (.48) —d —d,f 19.14 21.85 4,598 1.68 2.53 71 Class R April 30, 2015** $25.50 .09 .71 .80 (.24) (1.04) (1.28) — — $25.02 3.22* $6,559 .64* .37* 35* October 31, 2014 23.48 .12 2.41 2.53 (.51) — (.51) — — 25.50 10.83 6,569 1.31 .46 63 October 31, 2013 20.02 .31 3.70 4.01 (.55) — (.55) —d — 23.48 20.30 5,617 1.33 1.43 72 October 31, 2012 18.91 .31 1.32 1.63 (.52) — (.52) —d — 20.02 8.78 4,059 1.36 1.61 59 October 31, 2011 19.24 .34 (.15) .19 (.52) — (.52) —d —d,e 18.91 .88 3,595 1.37 1.69 79 October 31, 2010 16.22 .50 3.04 3.54 (.52) — (.52) —d —d,f 19.24 22.12 3,434 1.43 2.77 71 Class Y April 30, 2015** $25.59 .15 .72 .87 (.30) (1.04) (1.34) — — $25.12 3.50* $296,786 .40* .62* 35* October 31, 2014 23.56 .24 2.42 2.66 (.63) — (.63) — — 25.59 11.38 273,693 .81 .95 63 October 31, 2013 20.08 .42 3.72 4.14 (.66) — (.66) —d — 23.56 20.93 196,399 .83 1.89 72 October 31, 2012 18.97 .41 1.32 1.73 (.62) — (.62) —d — 20.08 9.28 106,584 .86 2.12 59 October 31, 2011 19.30 .44 (.15) .29 (.62) — (.62) —d —d,e 18.97 1.40 106,207 .87 2.17 79 October 31, 2010 16.27 .59 3.05 3.64 (.61) — (.61) —d —d,f 19.30 22.73 83,025 .93 3.27 71 See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 32 Convertible Securities Fund Convertible Securities Fund 33 Financial highlights (Continued) *Not annualized. **Unaudited. †For the period March 3, 2015 (commencement of operations) to April 30, 2015. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset and/or brokerage/service arrangements, if any (Note 2). Also excludes acquired fund fees and expenses, if any. d Amount represents less than $0.01 per share. e Reflects a non-recurring reimbursement related to restitution amounts in connection with a distribution plan approved by the Securities and Exchange Commission (the SEC) which amounted to less than $0.01 per share outstanding on July 21, 2011. Also reflects a non-recurring reimbursement related to short-term trading related lawsuits, which amounted to less than $0.01 per share outstanding on May 11, 2011. f Reflects a non-recurring reimbursement pursuant to a settlement between the SEC and Prudential Securities, Inc., which amounted to less than $0.01 per share outstanding on March 30, 2010. The accompanying notes are an integral part of these financial statements. 34     Convertible Securities Fund Notes to financial statements 4/30/15 (Unaudited) Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from November 1, 2014 through April 30, 2015. Putnam Convertible Securities Fund (the fund) is a Massachusetts business trust, which is registered under the Investment Company Act of 1940, as amended, as a diversified open-end management investment company. The goal of the fund is to seek, with equal emphasis, current income and capital appreciation. The fund’s secondary goal is conservation of capital. The fund invests mainly in convertible securities of U.S. companies. Under normal market circumstances, the fund invests at least 80% of the fund’s net assets in convertible securities. Convertible securities combine the investment characteristics of bonds and common stocks. Convertible securities include bonds, preferred stocks and other instruments that can be converted into or exchanged for common stock or equivalent value. A significant portion of the convertible securities the fund buys are below-investment-grade, sometimes referred to as junk bonds. The convertible bonds the fund buys usually have intermediate-to long-term stated maturities (three years or longer), but often contain “put” features, which allow bondholders to sell the bond back to the company under specified circumstances, that result in shorter effective maturities. When deciding whether to buy or sell investments, Putnam Management may consider, among other factors: (i) a security’s structural features, such as its position in a company’s capital structure and “put” and “call” features (a company’s right to repurchase the security underspecified circumstances is a “call” feature); (ii) credit and prepayment risks; and (iii) with respect to a company’s common stock underlying a convertible security, the stock’s valuation and the company’s financial strength, growth potential, competitive position in its industry, projected future earnings, cash flows and dividends. The fund offers classA, classB, classC, classI, classM, classR and classY shares. The fund began offering classI shares on March 2, 2015. ClassA and classM shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively, and generally do not pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassI and classY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee and in the case of classI shares, bear a lower investor servicing fee, which is identified in Note 2. ClassI and classY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Convertible Securities Fund     35 Security valuation Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under Accounting Standards Codification 820 Fair Value Measurements and Disclosures (ASC 820). If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value, and are classified as Level 2 securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, 36     Convertible Securities Fund are recorded at the fair value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The fair value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. Cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the fund had no securities out on loan. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Lines of credit The fund participates, along with other Putnam funds, in a $392.5 million unsecured committed line of credit and a $235.5 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.04% of the committed line of credit and 0.04% of the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some Convertible Securities Fund     37 cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. The aggregate identified cost on a tax basis is $897,064,714, resulting in gross unrealized appreciation and depreciation of $113,971,975 and $34,740,358, respectively, or net unrealized appreciation of $79,231,617. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.780% of the first $5 billion, 0.730% of the next $5 billion, 0.680% of the next $10 billion, 0.630% of the next $10 billion, 0.580% of the next $50 billion, 0.560% of the next $50 billion, 0.550% of the next $100 billion and 0.545% of any excess thereafter. Putnam Management has contractually agreed, through June 30, 2015, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing (except for classI shares) that included (1) a per account fee for each direct and underlying non-defined contribution account (“retail account”) of the fund and each of the other funds in its specified category, which was totaled and then allocated to each fund in the category based on its average daily net assets; (2) a specified rate of the fund’s assets attributable to defined contribution plan accounts; and (3) for the portion of the fund’s fiscal year beginning after January 1, 2015, a specified rate based on the average net assets in retail accounts. Putnam Investor Services has agreed that the aggregate investor servicing fees for each fund’s retail and defined contribution accounts will not exceed an annual rate of 0.320% of the fund’s average assets attributable to such accounts. ClassI shares paid a monthly fee based on the 38     Convertible Securities Fund average net assets of classI shares at an annual rate of 0.01%. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: ClassA $398,652 ClassB 8,962 ClassC 51,504 ClassI — ClassM 3,185 ClassR 4,636 ClassY 195,396 Total $662,335 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $1,148 under the expense offset arrangements and by $3,377 under the brokerage/service arrangements. Each Independent Trustee of the fund receives an annual Trustee fee, of which $566, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.75% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. During the reporting period, the class specific expenses related to distribution fees were as follows: ClassA $721,883 ClassB 64,932 ClassC 372,857 ClassM 17,291 ClassR 16,770 Total $1,193,733 For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $26,466 and $779 from the sale of classA and classM shares, respectively, and received $1,570 and $515 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% and 0.65% is assessed on certain redemptions of classA and classM shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received $636 and no monies on classA and classM redemptions, respectively. Convertible Securities Fund     39 Note 3: Purchases and sales of securities During the reporting period, the cost of purchases and the proceeds from sales, excluding short-term investments, were as follows: Cost of purchases Proceeds from sales Investments in securities (Long-term) $323,336,872 $320,339,297 U.S. government securities (Long-term) — — Total $323,336,872 $320,339,297 Note 4: Capital shares At the close of the reporting period, there were an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Six months ended 4/30/15 Year ended 10/31/14 ClassA Shares Amount Shares Amount Shares sold 2,948,463 $74,225,524 6,486,030 $161,807,856 Shares issued in connection with reinvestment of distributions 1,103,314 27,237,448 484,788 12,125,165 4,051,777 101,462,972 6,970,818 173,933,021 Shares repurchased (3,676,656) (92,214,313) (7,982,819) (199,814,297) Net increase (decrease) 375,121 $9,248,659 (1,012,001) $(25,881,276) Six months ended 4/30/15 Year ended 10/31/14 ClassB Shares Amount Shares Amount Shares sold 40,137 $987,225 107,860 $2,641,805 Shares issued in connection with reinvestment of distributions 17,924 434,301 5,452 133,967 58,061 1,421,526 113,312 2,775,772 Shares repurchased (52,847) (1,293,342) (105,719) (2,584,626) Net increase 5,214 $128,184 7,593 $191,146 Six months ended 4/30/15 Year ended 10/31/14 ClassC Shares Amount Shares Amount Shares sold 330,603 $8,199,289 1,004,390 $24,793,508 Shares issued in connection with reinvestment of distributions 96,675 2,360,929 26,922 667,626 427,278 10,560,218 1,031,312 25,461,134 Shares repurchased (205,274) (5,076,758) (313,788) (7,757,872) Net increase 222,004 $5,483,460 717,524 $17,703,262 For the period 3/3/15 (commencement of operations) to 4/30/15 ClassI Shares Amount Shares sold 395 $10,000 Shares issued in connection with reinvestment of distributions 2 52 397 10,052 Shares repurchased — — Net increase 397 $10,052 40     Convertible Securities Fund Six months ended 4/30/15 Year ended 10/31/14 ClassM Shares Amount Shares Amount Shares sold 13,068 $324,529 41,541 $1,027,188 Shares issued in connection with reinvestment of distributions 8,951 218,885 3,021 74,932 22,019 543,414 44,562 1,102,120 Shares repurchased (11,496) (286,953) (30,191) (750,056) Net increase 10,523 $256,461 14,371 $352,064 Six months ended 4/30/15 Year ended 10/31/14 ClassR Shares Amount Shares Amount Shares sold 44,360 $1,104,279 99,488 $2,461,647 Shares issued in connection with reinvestment of distributions 12,772 314,145 5,085 126,813 57,132 1,418,424 104,573 2,588,460 Shares repurchased (52,570) (1,313,352) (86,180) (2,125,631) Net increase 4,562 $105,072 18,393 $462,829 Six months ended 4/30/15 Year ended 10/31/14 ClassY Shares Amount Shares Amount Shares sold 2,807,626 $70,374,247 5,167,700 $129,692,264 Shares issued in connection with reinvestment of distributions 447,523 11,043,757 170,905 4,278,856 3,255,149 81,418,004 5,338,605 133,971,120 Shares repurchased (2,134,253) (53,564,050) (2,979,936) (74,296,467) Net increase 1,120,896 $27,853,954 2,358,669 $59,674,653 At the close of the reporting period, Putnam Investments, LLC owned the following class shares of the fund: Shares owned Percentage of ownership Value ClassI 397 100.0% $9,976 Note 5: Affiliated Transactions Transactions during the reporting period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund* $40,401,678 $183,745,078 $172,910,075 $21,231 $51,236,681 Totals $40,401,678 $183,745,078 $172,910,075 $21,231 $51,236,681 *Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. Convertible Securities Fund     41 Note 6: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. Note 7: Summary of derivative activity The volume of activity for the reporting period for any derivative type that was held during the period is listed below and was as follows based on an average of the holdings at the end of each fiscal quarter: Warrants (number of warrants) 1,100,000 The following is a summary of the fair value of derivative instruments as of the close of the reporting period: Fair value of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Statement of assets and liabilities location Fair value Statement of assets and liabilities location Fair value Equity contracts Investments $—* Payables $— Total $— $— *Warrants held at period end had a fair value of $— . The following is a summary of change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1) (there were no realized gains or losses on derivative instruments): Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Warrants Total Equity contracts $— $— Total $— $— 42     Convertible Securities Fund Putnam family of funds The following is a list of Putnam’s open-end mutual funds offered to the public. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund before investing. For a prospectus, or a summary prospectus if available, containing this and other information for any Putnam fund or product, contact your financial advisor or call Putnam Investor Services at 1-800-225-1581. Please read the prospectus carefully before investing. Growth Growth Opportunities Fund International Growth Fund Multi-Cap Growth Fund Small Cap Growth Fund Voyager Fund Blend Asia Pacific Equity Fund Capital Opportunities Fund Capital Spectrum Fund Emerging Markets Equity Fund Equity Spectrum Fund Europe Equity Fund Global Equity Fund International Capital Opportunities Fund International Equity Fund Investors Fund Low Volatility Equity Fund Multi-Cap Core Fund Research Fund Strategic Volatility Equity Fund Value Convertible Securities Fund Equity Income Fund Global Dividend Fund The Putnam Fund for Growth and Income International Value Fund Multi-Cap Value Fund Small Cap Value Fund Income American Government Income Fund Diversified Income Trust Emerging Markets Income Fund Floating Rate Income Fund Global Income Trust High Yield Advantage Fund High Yield Trust Income Fund Money Market Fund* Short Duration Income Fund U.S. Government Income Trust Tax-free Income AMT-Free Municipal Fund Intermediate-Term Municipal Income Fund Short-Term Municipal Income Fund Tax Exempt Income Fund Tax Exempt Money Market Fund* Tax-Free High Yield Fund State tax-free income funds†: Arizona, California, Massachusetts, Michigan, Minnesota, New Jersey, New York, Ohio, and Pennsylvania. * An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. †Not available in all states. Convertible Securities Fund     43 Absolute Return Absolute Return 100 Fund® Absolute Return 300 Fund® Absolute Return 500 Fund® Absolute Return 700 Fund® Global Sector Global Consumer Fund Global Energy Fund Global Financials Fund Global Health Care Fund Global Industrials Fund Global Natural Resources Fund Global Sector Fund Global Technology Fund Global Telecommunications Fund Global Utilities Fund Asset Allocation George Putnam Balanced Fund Global Asset Allocation Funds — four investment portfolios that spread your money across a variety of stocks, bonds, and money market instruments. Dynamic Asset Allocation Balanced Fund Dynamic Asset Allocation Conservative Fund Dynamic Asset Allocation Growth Fund Dynamic Risk Allocation Fund Retirement Income Lifestyle Funds — portfolios with managed allocations to stocks, bonds, and money market investments to generate retirement income. Retirement Income Fund Lifestyle 1 Retirement Income Fund Lifestyle 2 Retirement Income Fund Lifestyle 3 RetirementReady® Funds — portfolios with adjusting allocations to stocks, bonds, and money market instruments, becoming more conservative over time. RetirementReady® 2055 Fund RetirementReady® 2050 Fund RetirementReady® 2045 Fund RetirementReady® 2040 Fund RetirementReady® 2035 Fund RetirementReady® 2030 Fund RetirementReady® 2025 Fund RetirementReady® 2020 Fund RetirementReady® 2015 Fund Check your account balances and the most recent month-end performance in the Individual Investors section at putnam.com. 44     Convertible Securities Fund Fund information Founded over 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Putnam InvestmentManagement, LLCOne Post Office SquareBoston, MA 02109 Investment Sub-Manager Putnam Investments Limited57–59 St James’s StreetLondon, England SW1A 1LD Marketing Services Putnam Retail ManagementOne Post Office SquareBoston, MA 02109 Custodian State Street Bankand Trust Company Legal Counsel Ropes & Gray LLP Trustees Jameson A. Baxter, ChairLiaquat AhamedRavi AkhouryBarbara M. BaumannCharles B. CurtisRobert J. DarrettaKatinka DomotorffyJohn A. HillPaul L. JoskowKenneth R. LeiblerRobert E. PattersonGeorge Putnam, IIIRobert L. ReynoldsW. Thomas Stephens Officers Robert L. ReynoldsPresident Jonathan S. HorwitzExecutive Vice President,Principal Executive Officer, andCompliance Liaison Steven D. KrichmarVice President andPrincipal Financial Officer Robert T. BurnsVice President andChief Legal Officer Robert R. LeveilleVice President andChief Compliance Officer Michael J. HigginsVice President, Treasurer,and Clerk Janet C. SmithVice President,Principal Accounting Officer,and Assistant Treasurer Susan G. MalloyVice President andAssistant Treasurer James P. PappasVice President Mark C. TrenchardVice President andBSA Compliance Officer Nancy E. FlorekVice President, Director ofProxy Voting and CorporateGovernance, Assistant Clerk,and Associate Treasurer This report is for the information of shareholders of Putnam Convertible Securities Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrant’s schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. Putnam Convertible Securities Fund By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting Officer Date: June 26, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive Officer Date: June 26, 2015 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial Officer Date: June 26, 2015
